Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00506-CR

                                     IN RE Christopher T. BRADY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: August 1, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a “Writ for Violation on [sic] Defendant’s Constitutional Amendment

Rights,” in which he asks that “a Higher Court” review his case and that he be released from

confinement. Relator is represented by court-appointed trial counsel below; therefore, he is not

entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).

The absence of a right to hybrid representation means relator’s pro se mandamus petition will be

treated as presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d
806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM

Do not publish

1
 This proceeding arises out of Cause No. 559662, styled The State of Texas v. Christopher T. Brady, pending in
County Court 8, Bexar County, Texas, the Honorable Celeste Brown presiding.